Citation Nr: 1244072	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the Veteran's previously denied service connection claim for a seizure disorder.  A videoconference Board hearing was held at the RO in June 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2009, the Board reopened the Veteran's previously denied claim and denied the underlying claim on the merits.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded this claim to the Board by a March 2011 Memorandum Decision.

In September 2011, the Board again reopened the Veteran's previously denied claim and denied the underlying claim on the merits.  Both the Veteran, through his attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the Court seeking remand of the Board's denial of service connection for a seizure disorder on the merits only.  The Court granted the Joint Motion in a February 2012 Order.  Thus, the issue on appeal is stated on the title page of this decision.

The appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Court's February 2012 Order granting the Joint Motion, this matter must be remanded again in order to obtain another VA medical opinion addressing whether a pre-existing seizure disorder was aggravated by the Veteran's active service.  

The competent evidence suggests the Veteran's seizure disorder existed prior to his entry on to active service in November 1969.  The Board notes initially that VA law and regulations provide that a Veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111(West 2002); VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

In VAOPGCPREC 3-2003, VA's Office of General Counsel (OGC) determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  OGC concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

The Veteran's service treatment records do not show any diagnosis of a seizure disorder at the time he was examined and found fit for military service in April 1969.  In November 1969, the Veteran was afforded a neurological consultation, at which he reported a history of "falling out" beginning in childhood.  He apparently was on medication for a period of time, but stopped taking it at least six years prior to his enlistment.  He described these episodes as occurring once or twice a month.  He stated that he has experienced these episodes since he was 10 years old.  His brother and his father had similar symptoms.  An EEG study performed in November 1969 was within normal limits.  Neurological examination of the Veteran revealed no abnormalities or neurological deficits.  The diagnosis was vasovagal syncope with insufficient evidence to support a convulsive disorder. 

The Veteran's pre-service medical treatment records for his fainting spells were requested from St. Luke's and Texas Children's Hospital.  These records confirmed that he first presented for private medical treatment in 1957 with a history of headaches of 3-4 years history and a recent marked personality change.  Schizophrenia or a personality disorder were suspected.  In October 1961, the Veteran was seen for a history of unconsciousness spells which began at age 6. X-rays of the skull were within normal limits.  An EEG study displayed some questionable episodes of 14 and 6 per second positive spikes in sleep and bursts of 15 per second rhythmic actively in the frontal leads during over-ventilation but otherwise was without abnormality. 

A March 1970 profile was issued to the Veteran on the basis of "spells of fainting." He was not to perform any duties in which a "sudden loss of consciousness would be dangerous to himself or others." 

Following a loss of consciousness in November 1973 when he struck his head, the Veteran again was given a neurological evaluation.  This consultation noted a history of periods of unconsciousness since the Veteran was 7 years of age occurring 3-4 times per year.  It was noted that, despite both military and private medical evaluation, no abnormalities had been detected or diagnoses rendered.  The impression was probable seizure disorder, "untreated and evidently uncontrolled although uncommon."  An EEG study was recommended. 

At his November 1973 separation medical examination, the examiner noted that the Veteran suffered from seizures two to three times per year, significantly less than the one to two seizures per month that the Veteran reported having in November 1969.  The Veteran also reported periods of unconsciousness on a concurrent report of medical history prepared in November 1973. 

Based on a review of this evidence, the Board finds that, despite the fact no seizure disorder was noted on the Veteran's service entrance examination, there is clear and unmistakable evidence showing that a seizure disorder existed prior to the Veteran's entry on to active service.  Private medical treatment records from St. Luke's and Texas Children's Hospital dated between 1957 and 1961 confirm the Veteran's pre-service treatment for periods of unconsciousness.  The Veteran's own testimony acknowledges his pre-service diagnosis of a seizure disorder.  Although no neurological disorder was noted on the Veteran's enlistment physical examination, the Board finds that the Veteran was not accepted on to active service in sound condition.

Once the presumption of soundness attaches, VA must show by clear and unmistakable evidence that the disability or injury preexisted service and it was not aggravated by service.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Significantly, the Court has made clear that the clear-and-unmistakable-evidence standard is an "onerous" one and requires that the evidence be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  In this case, the medical opinion of record does not adequately address in terms of sufficient certainty the two medical questions crucial to determining whether the presumption of soundness has been rebutted in this case.  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examination to determine whether there is clear and unmistakable evidence that his seizure disorder, which existed prior to service, was aggravated by service.

The competent evidence (in this case, the Veteran's VA and private treatment records) confirms the Veteran's current treatment for a seizure disorder.  The Veteran has submitted a December 1998 letter from his private physician indicating he has treated the Veteran for the past 10 years for a seizure disorder.  Despite the fact the Veteran has been prescribed medication for his seizures, he still experiences them approximately 6-8 times per year.  VA treatment records also confirm a current seizure disorder. 

The Board notes the Veteran previously was examined in June 2008.  This VA examination was conducted by a VA physician and neurologist.  The examiner noted the Veteran's pre-service history of a seizure disorder, first diagnosed at approximately age 7.  A family history of seizure disorders also was noted.  The Veteran reported starting on anti-seizure medication prior to service.  By the Veteran's report, his seizures increased to 3-4 episodes per month during service.  He stated that he was no longer on anti-seizure medication during service.  He did report illicit drug use during service, including cocaine, heroin, marijuana, and other drugs, however.  After examining the Veteran and noting his medical history, the VA examiner diagnosed a history of a generalized tonic-clonic seizure disorder, pre-dating military service, inadequately controlled. 

In a December 2008 addendum to the June 2008 VA examination report, after reviewing the Veteran's claims file, including his service treatment records, the VA examiner concluded that there was "no definitive evidence" that the Veteran's seizure disorder was aggravated during military service in excess of what would be considered the natural progress of the disability.  To the extent that the frequency of the Veteran's seizures may have increased during military service, the VA examiner noted in December 2008 that the Veteran offered poor cooperation with attempts to control his seizures during service and used recreational drugs at that time.  Thus, the VA examiner concluded that no aggravation was demonstrated during the Veteran's active service. 

In its March 2011 decision, the Court determined that the June 2008 examination and December 2008 addendum opinion did not offer affirmative proof that the Veteran's seizure disorder was not aggravated by service.  In the February 2012 Joint Motion for Remand, both parties agreed that the June 2008 VA opinion and December 2008 addendum were subject to varying interpretations on the matter of whether the seizure disorder was aggravated by the Veteran's active service.  Therefore, in order to comply with the Court's directives, and although the additional delay created by this remand is regrettable, the Board finds that the Veteran must be scheduled for another appropriate in-person VA examination to determine the nature and etiology of his seizure disorder.   

The Board observes in this regard that the Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear from either the examiner's statements or the Board decision that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner also may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a seizure disorder since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his seizure disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a seizure disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a seizure disorder, if diagnosed, was aggravated (or permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that a seizure disorder existed prior to the Veteran's entry on to active service in November 1969.  The examiner also is advised that the Veteran contends that his seizure disorder existed prior to service and was aggravated (permanently worsened) by service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

